Citation Nr: 0936075	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluation(s) for service-
connected left upper extremity disability.

2.  Entitlement to an increased evaluation for service-
connected posttraumatic stress disorder (PTSD) with 
depression currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, 
with combat in Vietnam; he also had ACDUTRA from January 8, 
1994 to January 31, 1994.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also in effect for malaria, for which a 
noncompensable rating has long been assigned. 

In June 2001, the Board found, in pertinent part, that new 
and material evidence had been submitted to reopen the claim 
for and substantively granted service connection for 
residuals of an injury to the left arm and shoulder.  In 
further pertinent action in that decision, the Board noted 
that the Veteran already had service connection for other 
left upper extremity disability, namely residuals of an 
injury to the left wrist and forearm, otherwise separately 
rated at that time as 10 percent disabling.  In the remand 
action of June 2001, the Board identified the overall nature 
of the left upper extremity disability, and in remanding for 
specific development in that regard, clearly directed that an 
evaluation be undertaken to assess the aggregate impairment 
now manifested in the entire left upper extremity including 
arm, shoulder, wrist and forearm.  

In a rating action in July 2001, separate service connection 
was granted by the VARO for mild hypertrophic changes, 
residuals, injury to the left arm and shoulder, and a 10 
percent rating assigned from June 1999.

The issue of entitlement to service connection for 
hypertension was denied by the Board in June 2001.  The issue 
was taken on appeal to the United States Court of Appeals for 
Veterans Claims (the Court) which vacated the 2001 decision 
and returned it on Joint Remand.  The Board remanded that 
issue in September 2003.

In a decision in March 2005, the Board granted service 
connection for hypertension.  In a rating action in April 
2005, the VARO assigned a 10 percent rating for hypertension.  
In January 2006, the VARO subsequently assigned as 20 percent 
rating from June 1999.  

Unfortunately, neither rating actions effectuating that 
hypertension-related grant, dated in March 2005 and January 
2006, reflected that the Board had earlier granted service 
connection for and a separate 10 percent rating had already 
been assigned earlier by the VARO for mild hypertrophic 
changes, residuals, injury to the left arm and shoulder.

In a rating action in September 2006, service connection was 
granted by the VARO for PTSD and depression, and a 30 percent 
rating was assigned, effective May 24, 2006.  Again, the 
rating action did not reflect that the Board had earlier 
granted service connection for and a separate 10 percent 
rating had already been assigned earlier for mild 
hypertrophic changes, residuals, injury to the left arm and 
shoulder.

In a rating action in April 2007, the VARO, in essence, 
corrected the repeated omission of the already granted 
service connection for and a separate 10 percent rating had 
already been assigned earlier for mild hypertrophic changes, 
residuals, injury to the left arm and shoulder.

In several documents, commencing with a VA Form 21-4138 
submitted in May 2007, the Veteran noted that the action 
mandated by the Board in the June 2001 remand [relating to a 
proper evaluation of his overall left upper extremity 
disability] had yet to be undertaken, and asked again that 
the rating be appropriately addressed on his aggregate 
impairment of that limb.  

A Substantive Appeal, a VA Form 9, filed in May 2008, related 
to his PTSD and his argument that his disability is much more 
severely incapacitating that shown in the current rating.  A 
VA Form 21-4138 in July 2008 added additional arguments with 
regard to his upper left extremity impairment.

His testimony at the hearing is of record.  Tr. A written 
waiver of initial VARO consideration of additional evidence 
was also entered into the file.

It is unclear whether the Veteran intends at present to raise 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), but this should be clarified and 
resolved by the VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the most recent Board remand on the pending appellate 
issues, the Veteran has been examined by VA.  An orthopedic 
evaluation noted ongoing left upper extremity pain and some 
osteoarthritic changes and other minor findings, but reached 
the summary conclusion that he had relatively normal 
findings.  Nonetheless, an opinion was provided that his 
degenerative changes were not caused by service.  Since 
service connection has already been granted, the opinion is 
unproductive and relates to an adjudicatively moot point.  
And notwithstanding rather explicit instructions as to what 
was to be undertaken during the examination, the 
functionality of his left upper extremity has still not been 
addressed as an integrated unit.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board erred when it considered a claim in which 
the RO had not conformed to the dictates of an earlier Board 
remand.  However, also see Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  But, as in this case, where the record before the 
Board is inadequate, a remand is mandatory rather than 
permissive.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Sanders v. Derwinski, 1 Vet. App. 88 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Perhaps more importantly, the Veteran submitted a copy of a 
private X-ray evaluation in July 2007 showing joint space 
narrowing of the left acromioclavicular joint with associated 
osteophyte formation predominantly noted superiorly.   He 
also submitted a copy of an arthrogram done in May 2009.  The 
Veteran has since testified that he underwent surgery on the 
left shoulder, decompression, in August 2009, reports for 
which are not in the file.  He has also described his current 
left arm problems including relating to several nerve 
distributions.

An increased rating on the basis of limitation of motion due 
to factors such as pain, weakness, incoordination and 
fatigability is for application only when the Code section is 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  In this case, while muscle functions 
are important, there are additional factor to be addressed to 
include the service-connected multiple joint degenerative 
changes as well as possible multiple nerve impairments.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Consideration to the presence 
of arthritis is also to be addressed in such rating actions.

VA clinical records show that the Veteran has been seen for 
ongoing psychiatric complaints and while his recent Global 
Assessment of Functioning (GAF) has never been below 40, it 
has seemed to slowly progressively deteriorate over the most 
recent visits.

The Veteran and his wife have testified that he retired in 
May 2009 from his 23 year job with the City of Mobile.  He 
said he had been an equipment operator and liked working 
alone.  He said he was able to identify coping mechanisms 
although he had memory problems, problems with complex 
instructions, was isolated and withdrawn.  His primary 
complaints have related to sleep disturbance, claustrophobia, 
nightmares and flashbacks.  He has asked for a current 
psychiatric examination and the Board finds that this is a 
reasonable request.  

Accordingly, the case is REMANDED for the following action:

    1.  The appellant has the right to 
submit additional evidence and argument on 
the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

    Complete VA clinical files should be 
acquired and attached to the claims file.

    After appropriate identification and 
release from the Veteran, private 
evaluative reports for all pertinent 
disabilities to include surgical and 
specialized evaluative procedures, etc., 
should be acquired and attached to the 
file.  The VA should assist as feasible.
    
    2.  The Veteran should be scheduled for 
VA orthopedic and neurological 
evaluations, by physicians who have not 
previously examined him, on a fee basis if 
necessary, to determine the nature and 
extent of his current left upper extremity 
disability in the aggregate, from his 
finger tips to his shoulder.  All 
functional factors must be included 
including muscles, nerves and all other 
components.
    
    The claims folder, to include all records 
including those obtained pursuant to (1), and a 
copy of this Remand, must be made available to 
any examiner for review in conjunction with the 
examination, and any examiner must indicate in 
the examination report that the claims folder 
was so reviewed.  The examiner(s) should 
conduct all special studies deemed necessary to 
render a diagnosis and the requested opinions.  
A complete rationale for all opinions expressed 
should be provided.  
	
    3.  The Veteran should be given a 
comprehensive psychiatric evaluation with all 
necessary testing by someone who has not 
previously examined him, to determine the exact 
nature of his current mental health issues and 
how this impacts him on a daily basis, 
including working with others, social 
interactions and such factors as sleep 
disturbances, etc.
    
    A complete rationale for all opinions 
expressed should be provided.  
    
    4.  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
    5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for on all bases.  If any decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

